DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 21, 2020 and Jan. 8, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

the entire range of less than 0.25 diopter measurements.  Applicant in the Remarks filed Dec. 21, 2021 states support for less than 0.25 diopter for the posterior tool set found in at least paragraph [0024], but it is unclear it is supported in paragraph [0024].  Paragraph [0027] of Applicant’s specification supports the posterior step tools in 0.0625 D increments, but does not support the entire range of less than 0.25 diopters.  If this is in error, please provide the location, such as paragraph number in the specification, and an explanation of how the specification provides support for the central posterior optic defining surface of each posterior tool varies less than 0.25 diopter measurements for the entire range, since it is clear 0.0625 diopters is supported and this value is within the range of less than 0.25 diopters.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 4, claim 4 depends from cancelled claim 3.  The Examiner interprets claim 4 should depend from claim 1.  Claim 5 depends from claim 4, and is also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2006/0109421 – hereinafter Ye) in view of Apollonio (US 5,601,759) and Slep et al. (US2017/0368742A1 – hereinafter Slep).
Regarding claims 1 and 12,  Ye ([0020]-[0025]) discloses it is well known to those skilled in the art that the optical power of a contact lens material, is inter alia a function of the index of refraction of the lens material and the algebraic difference between the curvatures of the anterior surface of the lens and the posterior surface of the lens.  Ye discloses a first central optical zone and a second central optical zone of the lens and any power profile can be obtained by adjusting one or more parameters (c, k1, k2, x, etc.) in mathematical equations (1) and (2) to correct myopia or hyperopia, and specifically discloses the conic constant (k1) as one of the parameters for the second central optical zone of the posterior surface and the conic constant (k2) for the first central optical zone of the anterior surface.  Ye further discloses a contact lens in a series having a target optical power of from about 0 to about 10 replicate the contact lens surface, it would be obvious to a person having ordinary skill in the art, there are molding surfaces that provide for a second central optical zone of the posterior surface and a first optical zone of the anterior surface and the power profile produced by the molding surfaces can be obtained by adjusting one or more parameters (c, k1, k2, x, etc.) in mathematical equations (1) and (2) to correct myopia or hyperopia, and specifically discloses the conic constant (k1) as one of the parameters for the second central optical zone of the posterior surface and the conic constant (k2) for the first central optical zone of the anterior surface.  Therefore, it would be obvious to a person having ordinary skill in the art, the conic constant of the molding surfaces is a result effective variable, and it would be obvious to this parameter can be optimized, and through optimization of the power profile for various diopters, to provide for a unique conic constant which varies for each posterior tool.  
Additionally, Apollonio (abstract, Col. 1, lines 45-55) discloses a method of molding a series of contact lenses (corresponding to an ophthalmic lens) having a range of optical powers, and discloses contact lenses having powers of, for example, from -0.25 D to -6.00 D in 0.25 D (diopters) increments.  Apollonio (claims, Fig. 3, and Col. 3) further discloses selectively combining anterior mold types with 
Apollonio (Col.2, line 59 to Col. 4, line 64) discloses to produce a series of 28 lenses varying by 0.25 diopters, seven posterior molds (corresponding to a plurality of posterior tools) each varying by 1.00 diopter.  Therefore, with the combined teachings of Ye and Apollonio, it would be obvious to a person having ordinary skill in the art, in a method to form an ophthalmic lens, providing a plurality of posterior tools each having a posterior optic defining surface and each posterior tool has a different central posterior optic defining surface.  Apollonio further discloses four anterior molds (corresponding to a plurality of anterior tools) each varying by 0.25 diopters.  Therefore, with the combined teachings of Ye and Apollonio, it would be obvious to a person having ordinary skill in the art, in the method to form an ophthalmic lens, providing a plurality of anterior tools and each anterior tool having a different central anterior optic defining surface.  Additionally, based on the combined teachings of Ye and Apollonio, it would be obvious to a person having ordinary skill in the art, the plurality of anterior tools and the plurality of posterior tools form a tooling set, since the plurality of anterior molds and plurality of posterior molds are required to produce a series of lenses including a specific lens from the series of lenses.
With the combined teachings of Ye and Apollonio discussed above, such as molding a contact lens series with a plurality of posterior tools and a plurality of anterior tools to form a series of contact lenses and the conic constant parameter for the posterior and anterior mold, such as k1 and k2, as one of the parameters defining the power profile of the central optical zone of the posterior surface and the central optical zone of the anterior surface, it would be obvious to a person having ordinary skill in the art, in the molding of a contact lens (ophthalmic lens) or a series of contact lenses with posterior tools and anterior tools, the conic constant parameter may be varied for each of the posterior and anterior molds to provide for various power profiles and to provide for a series of contact lenses including a 
As discussed above, Apollonio (Col. 4, lines 11-44) discloses the posterior mold types differ, incrementally, one from the other, by a lens power equal to 1.00 diopter and the anterior molds differ incrementally, one from the other, by a lens power equal to 0.25 diopter.  Apollonio discloses it may be desirable to have the anterior mold types vary by greater or lesser while the posterior mold types may vary by a greater or lesser amount.  Therefore, based on the additional teachings of Apollonio, it would be obvious to a person having ordinary skill in the art, the diopter increments of the posterior mold  and/or the anterior mold are result effective variables affecting the optics of the series of molded lenses, and therefore, it would be obvious to optimize the optical power increments for the posterior and/or anterior molds.  
Further, Slep ([0057]) discloses lenses manufactured with any power including increments less than 0.25 D or 0.125 D.  Therefore, based on the additional disclosure of Apollonio, that the incremental diopters of the posterior and anterior tools affect the optics of the molded lenses and teachings by Slep that optical power increments of lenses can vary less than 0.25 D or 0.125 D, it would be obvious to a person having ordinary skill in the art, wherein the central posterior optic defining surface of each posterior tool varies in diopter measurements other than the 1.0 diopter increments, and it would be obvious to a person having ordinary skill in the art, the variation could be greater or less than 0.25 diopter increments, such as less than 0.25 D or 0.125 D, since the diopter increments are a result effective variable for the optics and affect the diopter increments available for a lens.  Further, it would 
Further, with the combined teachings of Ye and Apollonio, such as contact lenses having powers defined by diopters and optical zones of a posterior mold and an anterior mold combine to provide an optical power to correct myopia or hyperopia and targeted optical powers ranging from about 0 to 10 diopters, from about -1 to about -6 diopters, or from about -6 to about 15 diopters (spherical correction) and a plurality of posterior tools with varying diopter increments and anterior tools with varying diopter increments are available for molding a contact lens, it would be obvious to a person having ordinary skill in the art, there is a forming of a posterior mold by a selected one of the plurality of posterior tools and there is a forming of an anterior mold to be paired with the posterior mold by a selected one of the plurality of anterior tools, the posterior mold and the anterior mold operable to form an ophthalmic lens having a unique spherical power correction.  Ye ([0004], Fig. 1,[0009], [0019], and [0042]-[0044]) discloses providing molding surfaces with a first central optical zone of the anterior surface and a second central optical zone of the posterior surface combine to provide a targeted optical power including a power profile in which spherical lens aberration is controlled, in which the spherical aberration at any diameter within a 6 mm-diameter optical zone is between about -0.1 diopter to about 0.1 diopter.  Therefore, it would be obvious to a person having ordinary skill in the art, in a method of molding providing molding surfaces, which includes a unique constant which varies for each posterior tool used to form each posterior mold to provide for ophthalmic lenses including a spherical aberration value at any diameter within a 6-mm diameter within a predetermined range, such as -0.1 to about 0.1 diopter.    
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2006/0109421 – hereinafter Ye) in view of Apollonio (US 5,601,759) and Slep et al. (US2017/0368742A1 – hereinafter Slep), as applied to claim 1 above, and further in view of Green (US 2007/0146628) and Zuba et al. (US 2009/0262301).  
Regarding claims 4-5, Ye, Apollonio, and Slep fail to disclose the spherical aberration value is within a range of about 0.1 to about 0.2 microns.  However, Green discloses (abstract and [0016]) a set of mold tools comprising a plurality of first mold tools and a plurality of second mold tools for forming toric contact lenses and ([0007]-[0008]) discloses including spherical power and cylindrical powers in the toric lens, and Zuba discloses toric contact lenses, like all contact lenses characterized by an amount of spherical aberration, and discloses toric contact lenses configured to achieve -0.35 to +0.35 microns of spherical aberration and ([0029]) discloses a toric surface may be selected to be conic in each of a sphere power meridian and a cylinder power meridian.  Zuba discloses lenses configured to achieve -0.35 to +0.35 microns, and Zuba ([0017]) further discloses the spherical aberration may be within a band of -0.10 to +0.10 microns around the nominal spherical aberration value.  Therefore, based on the additional teachings of Green and Zuba, it would be obvious to a person having ordinary skill in the art, to improve the method of forming a lens taught by Ye, Apollonio, and Slep to include molding toric contact lenses and to provide for spherical aberration correction in a contact lens within a predetermined range, such as a spherical aberration value within the ranges disclosed by Zuba of -0.10 to +0.10 microns.  This provides for spherical aberration values encompassing and within the claimed range of about 0.1 to 0.2 microns, as claimed in claim 4, and it would be obvious to a person having ordinary skill in the art the ranges disclosed by Zuba also provide for spherical aberration values about 0.180 microns, as claimed in claim 5.
Regarding claim 7, as discussed in the rejection of claim 1 above, Ye and Apollonio disclose a spherical power correction (i.e. myopia and hypermetropia and optical powers), and in claims 4-5 above, .
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2006/0109421 – hereinafter Ye) in view of Apollonio (US 5,601,759) and Slep et al. (US2017/0368742A1 – hereinafter Slep) as applied to claims 1 and 12 above, and further in view of Ace (US 4,859,261).
Regarding claims 16 and 17, as discussed in the rejection of claims 1 and 12 above, As discussed above, Apollonio (Col. 4, lines 11-44) discloses the posterior mold types differ, incrementally, one from the other, by a lens power equal to 1.00 diopter and the anterior molds differ incrementally, one from the other, by a lens power equal to 0.25 diopter.  Apollonio discloses it may be desirable to have the anterior mold types vary by greater or lesser while the posterior mold types may vary by a greater or lesser amount.  Therefore, based on the additional teachings of Apollonio, it would be obvious to a person having ordinary skill in the art, the diopter increments of the posterior mold  and/or the anterior mold are result effective variables affecting the optics of the molded lens, and it would be obvious to optimize the optical power increments for the posterior and/or anterior molds.  
Further, it would be obvious to a person having ordinary skill in the art, the anterior molds may differ incrementally by an alternative diopter measurement, such as a known increment variation of 1.0 diopters.  Additionally, as discussed in the rejection of claims 1 and 12 above, Slep ([0057]) discloses lenses manufactured with any power including increments less than 0.25 D or 0.125 D.  Therefore, based on the additional disclosure of Apollonio and teachings by Slep that optical power increments of lenses can vary less than 0.25 D or 0.125 D, it would be obvious to a person having ordinary skill in the art, .  
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Ye in view of Apollonio have been considered, but are moot due to the new grounds of rejection necessitated by the amendment filed Dec. 12, 2020.
The Examiner will address applicable arguments, since some of the same references are used, specifically Ye and Apollonio.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues Ye does not disclose or suggest the claim limitation of amended independent claim 1, and using a unique conic constant which varies for each posterior tool and Ye makes no mention of anterior and posterior tools to form molds.  This is not persuasive.  As discussed in the rejection of claims 1 and 12 above, since Ye clearly discloses a posterior surface of a mold and an anterior surface of a mold and first and second molding surfaces and the molding surfaces replicate the contact lens surface, it would be obvious to a person having ordinary skill in the art, there are molding surfaces that provide for a second central optical zone of the posterior surface and a first optical zone of the anterior surface and the power profile produced by the molding surfaces can be obtained by adjusting one or more parameters (c, k1, k2, x, etc.) in mathematical equations (1) and (2) to correct myopia or hyperopia, and specifically discloses the conic constant (k1) as one of the parameters for the second central optical zone of the posterior surface and the conic constant (k2) for the first central optical zone of the anterior surface.  It is clear, since Ye discloses the molding surfaces replicate the anterior surface and posterior surface of the contact lens, and it would be obvious the conic constant is a result effective variable and Ye clearly discloses any power profile can be obtained by adjusting the conic constant.  Therefore, it would be obvious to a person having ordinary skill in the art, the conic constant of the molding surfaces is a result effective variable, and it would be obvious to this parameter can be optimized, and through optimization of the power profile for various diopters, to provide for a unique conic constant which varies for each posterior tool.  
Applicant further argues Apollonio does not disclose “wherein the central posterior optic defining surface of each posterior tool varies in less than 0.25 diopter increments and Apollonio only discloses producing a limited series of 28 lenses varying by 0.25 diopters, there is no disclosure or suggestion of providing intermediate steps beyond this.  This argument is not persuasive, there is a new 
For the spherical aberration arguments, there is a new grounds of rejection with additional disclosure by Ye.  Therefore, the Examiner maintains the new grounds of rejection with Ye in view of Apollonio and Slep.
Regarding the withdrawn claims, it should be noted the withdrawn claims contain the same amendment, as claimed in claim 1, where the Examiner is requiring additional support in the specification, specifically, “wherein the central posterior optic defining surface of each posterior tool varies in less than 0.25 diopter increments”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LISA L HERRING/               Primary Examiner, Art Unit 1741